      Case 4:19-cv-00392-PJH Document 26 Filed 05/15/19 Page 1 of 3


 1   Brandon C. Fernald (SBN 222429)            Richard G. Frenkel (CA 204133)
     brandon.fernald@fernaldlawgroup.com        rick.frenkel@lw.com
 2   FERNALD LAW GROUP APC                      S. Giri Pathmanaban (CA 284802)
     510 W 6th Street, Suite 700                giri.pathmanaban@lw.com
 3   Los Angeles, CA 90014                      LATHAM & WATKINS LLP
     P: (323) 410-0320 | F: (323) 410-0330      140 Scott Drive
 4                                              Menlo Park, CA 94025
     Attorneys for Plaintiff                    Phone: (650) 328-4600
 5   Technical LED Intellectual Property, LLC   Fax: (650) 463-2600

 6                                              Gaurav Asthana (CA 315866)
                                                gaurav.asthana@lw.com
 7                                              LATHAM & WATKINS LLP
                                                505 Montgomery Street, Suite 2000
 8                                              San Francisco, California 94111
                                                Phone: (415) 391-0600
 9                                              Fax: (415) 395-8095

10                                              Attorneys for Defendant Lifi Labs, Inc.,
                                                d/b/a LIFX
11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                      OAKLAND DIVISION
14

15   TECHNICAL LED INTELLECTUAL                 Case No. 4:19-cv-00392-PJH
     PROPERTY, LLC, a Delaware limited
16   liability company,                         JOINT STIPULATION OF DISMISSAL
17                Plaintiff,
18         vs.
19   LIFI LABS, INC., d/b/a LIFX, a Delaware
     corporation,
20
                      Defendant.
21

22

23

24

25

26

27

28
                                                                  JOINT STIPULATION OF DISMISSAL
                                                                         CASE NO. 4:19-CV-00392-PJH
        Case 4:19-cv-00392-PJH Document 26 Filed 05/15/19 Page 2 of 3


 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), plaintiff Technical LED

 2   Intellectual Property, LLC and defendant Lifi Labs, Inc., by and through their counsel of record,

 3   stipulate to the dismissal of all claims and counterclaims in this action without prejudice, each party

 4   to bear its own attorneys’ fees and costs.

 5

 6   Dated: May 15, 2019                                By /s/ Brandon C. Fernald
                                                        Brandon C. Fernald (SBN 222429)
 7                                                      brandon.fernald@fernaldlawgroup.com
 8                                                      FERNALD LAW GROUP APC
                                                        510 W 6th Street, Suite 700
 9                                                      Los Angeles, CA 90014
                                                        P: (323) 410-0320 | F: (323) 410-0330
10
                                                        Attorneys for Plaintiff
11                                                      Technical LED Intellectual Property, LLC
12

13                                                      By /s/ Richard G. Frenkel
                                                        Richard G. Frenkel (CA 204133)
14                                                      rick.frenkel@lw.com
                                                        S. Giri Pathmanaban (CA 284802)
15                                                      giri.pathmanaban@lw.com
                                                        LATHAM & WATKINS LLP
16                                                      140 Scott Drive
                                                        Menlo Park, California 94025
17                                                      P: (650) 328-4600 | F: (650) 463-2600
18                                                      Gaurav Asthana (CA 315866)
                                                        gaurav.asthana@lw.com
19                                                      LATHAM & WATKINS LLP
                                                        505 Montgomery Street, Suite 2000
20                                                      San Francisco, California 94111
                                                        Phone: (415) 391-0600
21                                                      Fax: (415) 395-8095
22                                                      Attorneys for Defendant
                                                        Lifi Labs, Inc., d/b/a LIFX
23

24

25

26

27

28
                                                   2
                                                                            JOINT STIPULATION OF DISMISSAL
                                                                                   CASE NO. 4:19-CV-00392-PJH
        Case 4:19-cv-00392-PJH Document 26 Filed 05/15/19 Page 3 of 3


 1                                     ATTESTATION OF FILER

 2          I, Richard G. Frenkel, am the ECF user whose ID and password are being used to file this

 3   Joint Stipulation of Dismissal. In compliance with Civil Local Rule 5- 1(i)(3), I hereby attest that

 4   concurrence in the filing of this document has been obtained from each of the other Signatories.

 5

 6   Dated: May 15, 2019                   By:      /s/ Richard G. Frenkel
                                                   Richard G. Frenkel
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
                                                                           JOINT STIPULATION OF DISMISSAL
                                                                                  CASE NO. 4:19-CV-00392-PJH
